 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

MAUREEN C. DELSORDO and husband

MICHAEL D. DELSORDO

261 Turners Pond Drive
Lincoln University, PA 19352

 

Plaintiffs
VS. NO. 3:19-cv-00500-PLR-DCP
JURY DENVIAND

BLUEGREEN VACATIONS, UNLIMITED, INC.
d/b/a LAUREL CREST RESORT

c/o Registered Agent

Corporate Creations Network, Inc. .

205 Powell Place

Brentwood, Tennessee 37027-7522

 

and

CENTURION PARTNERS HEALTH AND FITNESS, LLC.
d/b/a FITNESSMITH

c/o FRANK GIANNONE, PRESIDENT

3610 Quantum Blvd.

Boynton Beach, Florida 33426

 

and

PELOTON INTERACTIVE, INC.
c/o Registered Agent

Corporation Service Company
2908 Poston Avenue

Nashville, Tennessee 37203-1312

Defendants

 
 

 

 

SECOND AMENDED COMPLAINT

 

COME THE PLAINTIFFS, MAUREEN C. DELSORDO and husband, MICHAEL
D. DELSORDO, pursuant to Federal Rules of Civil Procedure 15 (a) (2) and sue the
DEFENDANTS, BLUEGREEN VACATIONS, UNLIMITED, INC., d/b/a LAUREL
CREST RESORT, CENTURION PARTNERS HEALTH AND FITNESS, LLC., d/b/a
FITNESSMITH, and PELOTON INTERACTIVE, INC. and for cause of action would aver
as follows:

l. That the Plaintiffs are citizens and residents of Lincoln University, PA., residing
at the address cited in the caption of this Complaint.

2. That the Defendant Bluegreen Vacations Unlimited, Inc., is a foreign corporation
doing business in Tennessee and may be served through the registered agent at the address cited
in the caption of this Complaint.

3. That the Defendant, Centurion Partners Health and Fitness, LLC., d/b/a
Fitnessmith, is a Florida corporation doing business in Tennessee and may be served in care of
its’ President, Frank Giannone, at the address cited in the caption of this Complaint.

4, That the Defendant, Peloton Interactive, Inc., is a foreign corporation and may be
served through the registered agent at the address cited in the caption of this Complaint.

5. That the cause of action which is the subject of this lawsuit arose in Sevier
County, Tennessee.

6. That at all times mentioned herein, the Defendant Bluegreen Vacations Unlimited,
Inc., d/b/a Laurel Crest Resort was the owner or lessee in possession and control of a certain
premises situated at 2628 Laurel Crest Lane, Pigeon Forge, Tennessee, upon which the Defendant

maintains a fitness room on the property.

 

 
 

 

7. That on or about June 23, 2019, your Plaintiff, Maureen C. Delsordo, was
lawfully upon the Defendant’s place of business as a patron. While utilizing a exercise bicycle
owned and maintained by the Defendant she sustained personal injuries.

8. That the Defendant was negligent in that it:

a) Failed to warn of a dangerous condition ;
b) Failed to adequately maintain its’ equipment;
c) Failed to provide proper instructions for use of its equipment.
9. That the Defendant as the owner/operator of said resort had a duty to make sure

that the fitness equipment was in safe working condition for the use of its’ patrons.

10. That the Defendant, Centurion Partners Health and Fitness, LLC d/b/a
Fitnessmith, was the vendor that sold, assembled and installed the exercise bike, causing your
Plaintiff to sustain personal injuries.

11. Centurion Partners Health and Fitness, LLC d/b/a Fitnessmith,
was negligent in that they failed to warn of a dangerous condition and failed to provide proper
instructions for the use of the exercise bike.

12. That the Defendant, Peloton Interactive, Inc., designed and manufactured the
exercise bike that caused your Plaintiff to sustain personal injuries.

13. The exercise bike was unreasonably dangerous or in a defective
condition at the time it was sold to the Co-Defendant by Peloton Interactive, Inc. .

14. That your Plaintiff, Maureen C. Delsordo, suffered painful, personal injuries as
aresult of the subject accident causing her to incur medical expenses and she may have sustained

a permanent injury as a result of the subject accident.

 
 

 

15. That as a result of the injuries sustained by Maureen C. Delsordo, the Plaintiff,
Michael D. Delsordo, spouse of Maureen, would aver that he has suffered a loss of enjoyment of
life and loss of consortium with his spouse. That the injuries his wife sustained have interfered
with the Plaintiff's interaction between themselves as husband and wife.

THEREFORE, PREMISES CONSIDERED, your Plaintiff prays:

1. That proper process issue and this Complaint be served upon the Defendants,
BLUEGREEN VACATIONS UNLIMITED, INC., d/b/a LAUREL CREST RESORT.,
CENTURION PARTNERS HEALTH AND FITNESS, LLC., d/b/a FITNESSMITH, and
PELOTON INTERACTIVE, INC., through their attorneys requiring them to answer fully and
truthfully this Complaint, but their oath to said answer is waived.

2. That a jury try the issues joined.

3. That your Plaintiffs be awarded compensatory damages in the amount of TWO
HUNDRED FIFTY THOUSAND ($250,000.00) DOLLARS.

4. That your Plaintiff be awarded such other, further and general relief as justice of this
cause would require. |

5. That the costs of this cause be taxed to the Defendants.

RESPECTFULLY SUBMITTED this them A day of , 2020.

MAUREEN C. DELSORDO,

and husband, MICHAEL D. DELSORDO
seme

GEORGE!R. GARRISON
BPR # 014102
Attorney for Plaintiffs

1142 Dolly Parton Pkwy.
Sevierville, Tennessee 37862
(865) 453-7990

 

 
 

 

COST BOND

We, the undersigned, acknowledge ourselves sureties to all of the costs of this cause as

conditioned as required by law.

PRINCIPAL

x

 

 

 

SURETY “JJ \|

 

 
